Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 4, 9, 10, 15, 20-24, 26-32, and 37-41 are cancelled.  Claims 1-3, 5-8, 11-14, 16-19, 25, and 33-36 are pending and under examination.  
Priority
The instant application is a national stage entry of PCT/US2019/052192 filed on 9/20/2019 which claims priority from 62/734,164 filed on 9/20/2018.  
Information Disclosure Statement
	The information disclosure statements filed on 6/8/2021, 2/16/2022, 6/14/2022, and 7/11/2022 have been considered by the examiner. 
Claim Objection
	Claims 2 and 36 recite “and” for the group of options, but as the claims use “selected from” instead of “selected from the group consisting of”, the applicant needs to use “or” rather than “and”.  Alternatively, applicant can use the selected from the group consisting of A, B and C format.  
	Claim 16 is objected to for missing an “or” between the recitations of “scar,” and “spider vein”.  
Appropriate corrections are required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 12, 16, 17, 33-34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youdim US 20120058945.  
Youdim teaches treatment of skin aging and skin protection against sunlight and/or UV light using iron chelators having a 8-hydroxyquinoline, hydroxypyridinone, or a hydroxamate (abstract).  Youdim teaches deferoxamine and desferrioxamine as iron chelators (paragraphs 6 and 18).  Youdim teaches deferiprone in the examples (paragraphs 37 and 38).  Youdim teaches skin wrinkling and topical photoprotection (paragraphs 374-375 and paragraph 31).  Youdim teaches topical application for prevention and/or treatment of skin ageing and/or skin damage associated with ageing and/or exposure to sunlight or UV light (paragraph 204).  Youdim teaches creams or lotions (paragraph 204).  Youdim teaches diseases and conditions caused by iron overload and oxidative stress (abstract).  

Claims 1-3, 5, 11, 12, 16, 17, 25, 33-34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guthery US 20120207688 as evidenced by Mayo Clinic (Rosacea, Symptoms and Causes, downloaded August 2022).  
Guthery teaches a topical treatment with an iron chelator (abstract).  Guthery teaches “The formulation also preferably includes one or more medium-chain saturated fatty acid monoester. The preferred medium-chain fatty acid monoesters are glycerol monolaurate and glycerol monocaprylate. Formulation components are solubilized in a suitable carrier base which includes emollient, humectant, antioxidant and sunscreen components.” (abstract).  Guthery teaches iron chelator from 1 to 5% of the composition (claim 8 of Guthery).  Guthery teaches a cream or lotion (paragraphs 10 and 42).  Guthery teaches desferrioxamine and deferiprone amongst iron chelators for use (claim 9 of Guthery).  Guthery provides that skin cells with people having rosacea have high levels of iron and produce more reactive oxygen species, which are reduced with the introduction of an iron chelator compound (paragraph 24).  Thus, Guthery recognizes the anti-oxidative potential of the treatment in treating the skin condition rosacea (a condition characterized by the symptoms of facial blushing (discoloration), spider veins, dry skin) (see evidence from Mayo Clinic).  As the iron chelator treatment is applied to patients having these symptoms of rosacea, it will be treating these conditions. 

Claims 1-3, 5-8, 11, 12, 13, 14, 16-19, 25, and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurtner US 20140370078 as evidenced by Temple Health (TempleHealth.org, https://www.templehealth.org/services/conditions/chronic-wound, Chronic Wound, downloaded August 2022).  
Gurtner teaches treating chronic skin wounds and ulcers (abstract and claims 22 and 23 of Gurtner).  TempleHealth evidences that symptoms of chronic wounds are darkened skin are the wound, itching and blistering.  Gurtner teaches transdermal delivery of deferoxamine (an iron chelator) (abstract and claims 1 and 2 of Gurtner).  Gurtner teaches deferoxamine at concentrations of 1 to 20% of a film (claims 4 and 5 of Gurtner).  Gurtner teaches surfactants (claim 17 of Gurtner).  Gurtner teaches reverse micelles with nonionic surfactant in a film (paragraph 14).  Gurtner teaches a transdermal patch for transdermal delivery of deferoxamine (paragraphs 15 and 16).  Transdermal means that the drug crosses the skin.  Gurtner teaches transdermal drug release into skin by sustained release (paragraph 39).  Gurtner teaches a matrix-type transdermal drug delivery system of DFO (paragraph 160).  Gurtner teaches reducing oxidative stress with deferoxamine (paragraph 127).  Gurtner teaches transdermal lotions (paragraph 47). Gurtner teaches decreased oxidative stress by the treatment (paragraphs 29 and 215). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 18 and 19 in addition to claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guthery US 20120207688 and Bauer WO 2015124581A1.  
Guthery teaches the claims as indicated above.
Guthery does not teach reverse micelles with the iron chelators.
Bauer teaches a reverse micellar system comprising an active agent (chelators of metals), an acylglycerol (surfactant), a sterol, lecithin (surfactant), ethanol and water (abstract and claim 1 of Bauer).  Bauer teaches deferoxamine as one of the active agents (claim 1 of Bauer).  Bauer provides for encapsulating active agent in the reverse micellar system.  Bauer teaches a pharmaceutical composition with the system (claims 13 and 14 of Bauer). 
One of ordinary skill in the art at the time of instant filing would have included the iron chelators of Guthery into the reverse micellar system of Bauer to produce an acceptable system for pharmaceutical delivery of iron chelators.  There would be a reasonable expectation of success in producing a pharmaceutical composition with iron chelators based on the combined teachings of the references. 

Claims 6-8, 13, 14, 18, 19 and 35 in addition to claims 1, 16 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Guthery US 20120207688 and Gurtner US 20140370078.  
Guthery teaches the claims as indicated above. 
Guthery does not teach reverse micelles of the instant claims, films or transdermal delivery with a transdermal patch.
Gurtner teaches transdermal delivery of deferoxamine (an iron chelator) (abstract and claims 1 and 2 of Gurtner).  Gurtner teaches deferoxamine at concentrations of 1 to 20% of a film (claims 4 and 5 of Gurtner).  Gurtner teaches surfactants (claim 17 of Gurtner).  Gurtner teaches reverse micelles with nonionic surfactant in a film (paragraph 14).  Gurtner teaches a transdermal patch for transdermal delivery of deferoxamine (paragraphs 15 and 16).  Transdermal means that the drug crosses the skin.  Gurtner teaches transdermal drug release into skin by sustained release (paragraph 39).  Gurtner teaches a matrix-type transdermal drug delivery system of DFO (paragraph 160).  Gurtner teaches reducing oxidative stress with deferoxamine (paragraph 127).  
One of ordinary skill in the art at the time of instant filing would have used transdermal skin deferoxamine (iron chelator) delivery systems of Gurtner for the procedures of Guthery that use iron chelators to treat a skin conditions of Guthery.  Both references are to using metal/iron chelators to treat subject by topical/transdermal means.  Thus, there is a reasonable expectation of success in combining teachings of Gurtner and Guthery to obtain a delivery mechanism for iron chelators to treat patients as suggested by the references. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-8, 11-14, 16-19, 25, and 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6 of U.S. Patent No. 8829051 in view of Guthery US 20120207688 and Gurtner US 20140370078. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides an iron chelator (deferoxamine) for transdermal deferoxamine.  Ulcers/injuries on the skin of the foot would be associated with oxidation and would be areas of thinning skin or scarring.  
‘051 does not teach concentrations or topical or transdermal forms of the instant claims.  ‘051 does not teach reverse micelles for the formulation.
Guthery teaches a topical treatment with an iron chelator (abstract).  Guthery teaches “The formulation also preferably includes one or more medium-chain saturated fatty acid monoester. The preferred medium-chain fatty acid monoesters are glycerol monolaurate and glycerol monocaprylate. Formulation components are solubilized in a suitable carrier base which includes emollient, humectant, antioxidant and sunscreen components.” (abstract).  Guthery teaches iron chelator from 1 to 5% of the composition (claim 8 of Guthery).  Guthery teaches a cream or lotion (paragraphs 10 and 42).  Guthery teaches desferrioxamine and deferiprone amongst iron chelators for use (claim 9 of Guthery).  Guthery provides that skin cells with people having rosacea have high levels of iron and produce more reactive oxygen species, which are reduced with the introduction of an iron chelator compound (paragraph 24).  Thus, Guthery recognizes the anti-oxidative potential of the treatment in treating the skin condition rosacea (a condition characterized by the symptoms of facial blushing (discoloration), spider veins, dry skin) (see evidence from Mayo Clinic).  As the iron chelator treatment is applied to patients having these symptoms of rosacea, it will be treating these conditions. 
Gurtner teaches transdermal delivery of deferoxamine (an iron chelator) (abstract and claims 1 and 2 of Gurtner).  Gurtner teaches deferoxamine at concentrations of 1 to 20% of a film (claims 4 and 5 of Gurtner).  Gurtner teaches surfactants (claim 17 of Gurtner).  Gurtner teaches reverse micelles with nonionic surfactant in a film (paragraph 14).  Gurtner teaches a transdermal patch for transdermal delivery of deferoxamine (paragraphs 15 and 16).  Transdermal means that the drug crosses the skin.  Gurtner teaches transdermal drug release into skin by sustained release (paragraph 39).  Gurtner teaches a matrix-type transdermal drug delivery system of DFO (paragraph 160).  Gurtner teaches reducing oxidative stress with deferoxamine (paragraph 127).  
As the prior art provides for delivery forms and concentrations for formulations having deferoxamine (iron chelator), one of ordinary skill in the art would have sought to include them when making treatment formulations and methods using deferoxamine. 

Claims 1-3, 5-8, 11, 13-14, 16-19, 25 and 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12, and 17 of U.S. Patent No. 10098857. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides an iron chelator (deferoxamine) in a transdermal patch with a film having reverse micelles with surfactant and deferoxamine.  Chronic wounds and skin ulcers are conditions with oxidation (ROS damage) of skin cells.  Chronic wounds would be associated with thinning skin and scarring. 

Claims 1-3, 5-8, 11, 13, 14, 16-19, 25, and 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-15 of U.S. Patent No. 11160775. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides an iron chelator (deferoxamine) in a transdermal patch with a film having reverse micelles with surfactant and an agent including deferoxamine, deferasirox or deferiprone.  Skin wounds and skin diabetic ulcers are conditions with oxidation (ROS damage) of skin cells.  

Claims 1-3, 5-8, 11, 13-14, 16-19, 25, and 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10-16, 29-31, 34, and 38-44 of copending Application No. 17/041108 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for deferoxamine, reverse micelles with surfactants, skin patches with films and treatments of skin ulcers (ulcers are injuries of the skin).  The ulcers would be associated with thinning of skin and scarring. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613